Citation Nr: 0910030	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-07 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active military service from January 1968 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas, which denied the Veteran's claims 
for service connection for bilateral hearing loss and 
tinnitus, and granted an increased rating for the Veteran's 
service-connected post-traumatic stress disorder (PTSD) from 
10 percent to 30 percent disabling, effective from April 23, 
2003.  In November 2005, the Veteran filed a notice of 
disagreement in which he disagreed with the denial of his 
claims for service connection for bilateral hearing loss and 
tinnitus, and he also disagreed with the 30 percent rating 
assigned to his PTSD.  By a January 2006 rating action, the 
RO increased the disability rating for the Veteran's service-
connected PTSD from 30 percent to 50 percent disabling, 
effective from April 23, 2003.  Subsequently, the RO issued a 
statement of the case.  In February 2006, the Veteran 
submitted a substantive appeal (VA Form 9) in which he stated 
that he wanted to continue his appeal with respect to his 
claims for service connection for bilateral hearing loss and 
tinnitus.  However, he also stated that he was satisfied with 
the 50 percent disabling rating assigned to his PTSD and that 
he wished to withdraw his appeal with respect to that issue.  
Accordingly, the issue of entitlement to an increased rating 
for the Veteran's service-connected PTSD is no longer in 
appellate status.  See 38 C.F.R. § 20.204 (2008).


FINDING OF FACT

The Veteran engaged in combat while on active duty in Vietnam 
and was exposed to acoustic trauma as a result; however, 
there is no medical evidence of hearing loss or tinnitus 
until more than 30 years after service and the only competent 
evidence that addresses the question of a nexus weighs 
against a causal link between either hearing loss or tinnitus 
and any remote incident of service, to include exposure to 
excessive noise
CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2008).

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2005 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2005 fulfills the provisions of 38 U.S.C.A. § 5103(a).  
That is, the Veteran received notice of the evidence needed 
to substantiate his claims, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the July 
2005 RO decision that is the subject of this appeal in its 
May 2005 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  As to 
this timing deficiency, the Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error in a VCAA notice 
should be presumed prejudicial.  The claimant bears the 
burden of demonstrating such error.  VA then bears the burden 
of rebutting the presumption, by showing that the essential 
fairness of the adjudication has not been affected.  Id.  

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claims for service connection for 
bilateral hearing loss and tinnitus, which moots any question 
regarding a rating or effective date for a grant of service 
connection and a rating.  Such a lack of timely notice did 
not affect or alter the essential fairness of the RO's 
decision.  While the Veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the Veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a VA examination in June 2005, which was thorough in 
nature and provided competent opinions addressing the 
contended causal relationships between service and the 
Veteran's hearing loss and tinnitus.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal; the VA has no further duty to provide an examination 
or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's DD Form 214, Report of Separation From Active 
Duty, shows that he served in the United States Army from 
January 1968 to February 1974.  He received the Combat 
Infantry Badge, Vietnam Service Medal, Vietnam Cross of 
Gallantry, Army Commendation Medal, the Republic Vietnam 
Campaign Medal with Device, and the National Defense Service 
Medal.  The Veteran's Military Occupational Specialty (MOS) 
was as a light weapons infantryman.  

The Veteran's service treatment records are negative for any 
complaints or findings of bilateral hearing loss or tinnitus.  
The records show that in January 1968, the Veteran underwent 
an enlistment examination.  At that time, his ears were 
clinically evaluated as "normal."  Audiometric testing 
showed puretone thresholds (converted from American Standards 
Association (ASA) to International Standards Organization 
(ISO)) of 10, 0, 0, and -5 decibels in the right ear, and 10, 
5, 0, and 0 decibels in the left ear at 500, 1,000, 2,000, 
and 4,000 Hertz (Hz) respectively.  (ASA values have been 
converted to ISO standards to facilitate data comparison.)  
In December 1973, the Veteran underwent an ETS (expiration of 
term of service) examination.  At that time, in response to 
the question as to whether the Veteran had ever had or if he 
currently had any hearing loss, he responded "no."  The 
Veteran's ears were clinically evaluated as "normal."  
Audiometric testing showed puretone thresholds of 10, 5, 5, 
and 5 decibels in the right ear, and 15, 5, 5, and 0 decibels 
in the left ear at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  He was clinically evaluated as "normal" for 
neurologic purposes.    

In April 2005, the Veteran filed claims for service 
connection for bilateral hearing loss and tinnitus.  

In June 2005, the Veteran underwent a VA audiological 
evaluation.  At that time, he stated that he had hearing 
difficulties in both ears which developed gradually over "a 
long time."  He denied ear infections, ear surgery, severe 
head injury, and familial hearing loss.  The Veteran's noise 
history included exposure to gun fire, artillery fire, 
aircraft noise, tank and bomb explosion noise, and small arms 
noise while he was in the military.  Post-service noise 
exposure consisted of some traffic noise as a city bus 
driver.  In regard to his tinnitus, he reported that he had 
experienced tinnitus for "a long time."  He indicted that 
his tinnitus was medium loud and had a high pitch.  

The audiological examination revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 30, 30, 
30, 30, and 50 decibels, respectively, with a puretone 
average of 35 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 30, 25, 30, 40, and 50 decibels, with a puretone average 
of 36 decibels.  Speech discrimination percentages were 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was that the Veteran had a mild to moderate 
sensorineural loss of hearing sensitivity from 500 to 4,000 
Hertz in his right ear, and a mild to moderate sensorineural 
loss of hearing sensitivity from 500 to 4,000 Hertz in his 
left ear, with an island of normal hearing at 1,000 Hertz in 
that ear.  The examiner further indicated that the Veteran's 
current level and type of hearing loss supported his 
contention of current tinnitus.  The examiner also reported 
that he had reviewed the Veteran's claims file and that in 
response to the question of whether there was a link between 
the Veteran's current bilateral hearing loss and tinnitus and 
his period of service, the examiner opined that it was not at 
least as likely as not that the Veteran's hearing loss and 
tinnitus were related to his period of active service.  The 
examiner stated that the Veteran's service treatment records 
included a 1973 ETS physical examination report which showed 
normal pure tone thresholds from 500 to 4,000 Hertz in both 
ears.  

In the Veteran's February 2006 substantive appeal, he stated 
that during service, he participated in combat and was 
exposed to loud noises including gun fire, artillery fire, 
aircraft noise, tank and bomb explosion noise, and small arms 
noise.  He maintained that due to his in-service noise 
exposure, he developed bilateral hearing loss and tinnitus.   


III.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including sensorineural hearing loss, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.






IV.  Analysis

The Veteran contends, in essence, that his hearing loss and 
tinnitus began during or as the result of his active service.  
He specifically attributes the disabilities at issue to in-
service noise exposure secondary to combat duty.

The Board notes at the outset that the Veteran's MOS was as a 
light weapons infantryman and he received the Combat Infantry 
Badge and the Vietnam Service Medal.  As he engaged in combat 
with the enemy during the Vietnam War, the Board finds that 
his statements in regard to his noise exposure credible and 
consistent with military service.  Thus, the Board concludes 
that the Veteran sustained acoustic trauma during service.  
See 38 U.S.C.A. § 1154(b) (West 2002).  However, under that 
statute and 38 C.F.R. § 3.304(d), while service connection 
for a combat-related injury may be based on lay statements, 
alone, the cited legal authority does not absolve a claimant 
from the requirement of demonstrating current disability and 
a nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  As explained below, in this case, 
while there is competent evidence of current diagnoses of 
hearing loss and tinnitus, the preponderance of the evidence 
is against the contended causal relationships.  

Upon a review of the Veteran's service treatment records, 
they are negative for any complaints or findings of bilateral 
hearing loss or tinnitus.  In addition, in the Veteran's 
December 1973 ETS examination, he denied any hearing loss, 
his ears were clinically evaluated as "normal," and 
audiometric testing was within normal limits.  The first 
medical evidence of bilateral hearing loss and tinnitus is in 
June 2005, over 31 years after the Veteran's discharge.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints]; see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be 
considered in weighing the evidence].

The Board acknowledges that the existence of the Veteran's 
currently diagnosed bilateral hearing loss and tinnitus is 
not in dispute.  The audiometric findings obtained from the 
June 2005 VA audiometric examination reflect the required 
thresholds for a finding of hearing impairment in both ears 
under 38 C.F.R. § 3.385. In addition, in the June 2004 VA 
audiometric examination report, the examiner noted that the 
Veteran had tinnitus.  However, what is missing in this case 
is medical evidence or a competent opinion reflecting a 
medical nexus between the Veteran's currently diagnosed 
bilateral hearing loss and tinnitus and active service or any 
incident of such service, to include exposure to acoustic 
trauma.  The only competent medical opinion of record is 
dated in June 2005 and it conclusively ruled out such a 
medical nexus.  In the June 2005 VA audiological evaluation 
report, the examiner recognized that the Veteran had in-
service noise exposure.  Nevertheless, he concluded that it 
was not at least as likely as not that the Veteran's hearing 
loss and tinnitus were related to his period of active 
service.  The examiner primarily based his opinion on the 
Veteran's 1973 ETS physical examination report which showed 
normal pure tone thresholds from 500 to 4,000 Hertz in both 
ears.  There is no competent contrary opinion of record.

The Veteran is certainly competent to state whether he 
noticed a decrease in hearing and noise in his ears.  Ringing 
in his ears is the clinical feature of tinnitus.  See Charles 
v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, as a 
layman, he is not competent to diagnose a hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2008), nor is he 
competent to give an opinion on whether his current hearing 
loss or tinnitus is etiologically related to any incident of 
service, to include exposure to excessive noise.  A hearing 
loss disability is demonstrated by an audiological 
examination performed by a trained specialist.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Veteran's lay statements are entitled to no 
probative value with respect to making a diagnosis of a 
hearing loss disability or regarding the etiology of his 
hearing loss or tinnitus.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hearing loss and tinnitus.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and the benefit of the 
doubt doctrine, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


